Appellee, the East Baton Rouge Parish School Board, has moved to dismiss the appeal herein of plaintiff, C. B. Piper, which was perfected from a judgment rejecting his demands.
In the suit plaintiff seeks to be reinstated as principal and a permanent teacher, and in the alternative as a probationary teacher, of the McKinley High School in Baton Rouge, he alleging that his dismissal as such was attempted by the defendant without proceeding according to the requirements of the Teachers' Tenure Law of Louisiana, Act No. 100 of 1922, as amended by Act No. 250 of 1944. Additionally, he asks judgment for his unpaid salary, which he alleges to be $2,756 per year, commencing *Page 716 
from the date of the attempted dismissal.
In its motion filed here appellee urges that the question presented by the appeal is now moot because, as appears from an attached photostat copy of a document bearing his signature, appellant has voluntarily signified an intention in writing not to teach again in the public schools of Louisiana.
The document to which reference is made is merely an application, filed by appellant with the Board of Trustees of the Teachers' Retirement System of Louisiana on August 1, 1947, requesting "the return of the amount of contributions and accrued interest thereon standing to my credit in the Annuity Savings Fund." It is true that the application also contains the printed assertion that "I am not now employed and do not now expect to teach again in the public schools or state educational institutions of Louisiana." But this declaration (the basis for the motion), we think, is not entirely, even if to some extent, destructive of the efficacy of the litigation, including the appeal. For the suit contains a demand for reinstatement as principal and teacher during the 1945-46 school term, as well as for payment of the attendant salary of $2,756, and hence concerns a period prior to the date of the filing of the mentioned application.
  The motion to dismiss the appeal is denied. *Page 717